 In the Matter of THE PRESSCo., INC., AND THE GANNETT COMPANYandTRI-CITY NEWSPAPERGuILnOF ALBANY,TROY AND SCHENEC-TADY,NEW YORKCaseNo. C-645.-Decided July 18, 1939Newspaper Publishing Industry-Employer:Parent corporationof employeesof subsidiary:upon basis of unified ownership,management,direction andcontrolof labor and businesspolicies-Interference,Restraint,and Coereton:-surveillance of union meetingsand activities ;expressed opposition to union ;ordered,to cease surveillance of union meetings andactivities-Discrimination:with respect to hire and tenure of employment:discharges of three employeesupon curtailment of staff after merger of two papers,for union membership and'activities;dismissed as to two employees;with respectto terms, conditions andtenure of employment:professional demotion of one employee inducing resig-nation and amounting to constructive discharge after curtailment of staffupon mergerof two papers, because of union membership and activities ;similarallegations dismissed as to oneemployee-ReinstatementOrdered-Back Pay:awarded:discriminatorily dischargedemployees.Mr. Lester M. Levin,for the Board.Mr. Elisha Hanson,ofWashington, D. C., for the respondent ThePress Co., Inc.Hubbell, Taylor, Goodwin, Nixon & Hargrave, by, Mr. T. C. Ninon,of Rochester, N. Y., for the respondent Gannett Co., Inc.-Mr. A. J. Isserman,of New York City, for American NewspaperGuild.Mr. Johan T. DeGraff,of Albany, N. Y., for Tri-City NewspaperGuild.Mr. Vincent A. Burns,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by Tri-City News-paper Guild of Albany, Troy and Schenectady, New York, hereincalled the Guild, the National Labor Relations Board, herein calledthe Board, by Elinore M. Herrick, Regional Director for the SecondRegion (New York City), issued and duly served its complaint datedAugust 13, 1937, against The Press Co., Inc., Albany, New York,.13 N. L.R. B., No. 72.630-' THE PRESS COMPANY, INCORPORATED631herein called the respondent Press Co., and against the Gannett Co.,Inc.,' Rochester, New York, herein called the respondent Gannett Co.,said respondents being herein collectively called the respondents,alleging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of the com-plaint and notice of hearing thereon were 'duly served upon therespondents and the Guild.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent Gannett Co. owns 100 per cent of thestock of the respondent Press Co. and completely dominates andcontrols all of the activities of the latter including its labor policies;that the respondents, by their officers and agents, discharged on orabout June 30, 1937, from their Albany office of the "KnickerbockerPress,"Austin J. Scannell, JohnWanhope,Henry Christman,Richard Jackson, John Andrews, and Frank Mahan, and refusedthem employment upon the merger of the "Albany Evening News"and the "Knickerbocker Press" for the reason that they applied formembership in and assisted a labor organization known as the Tri-City Newspaper Guild of Albany, Troy and Schenectady, New York,and engaged in concerted activities with other employees of the re-spondents for the purpose of collective bargaining and other mutual.aid and protection; that the respondents refused and have continuedto refuse to reinstate the said individuals ; that the respondents attheir said Albany office, from on or about April 1937, down to andincluding the date of the issuance of the complaint, have urged, per-suaded, and warned their employees at said Albany office to refrainfrom becoming or remaining members of the Guild and have threat-ened said employees with discharge and other' reprisals if theybecame or remained members thereof, and have kept under surveil-lance the meetings and meeting place of said Guild members em-ployed at said Albany office of the respondents; that the respondentsby such acts, and by threats, promises, and acts of intimidation, haveinterfered with, restrained, and coerced their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.On August 24, 1937, the respondents filed separate answers to thecomplaint.The respondent Press Co. admitted in its answer certainallegations concerning its corporate structure and business but de-nied that it was engaged in interstate commerce within the meaningof the Act, denied the respondent Gannett Co.'s alleged control ofthe respondent Press Co., denied that it had engaged in or was en-'This respondent was incorrectly designated as The Gannett Company in certainpleadings.'The error was corrected by motion at the hearing. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaging in the unfair labor practices alleged in the complaint, affirma-tively pleaded that the discharges were due only to the necessity ofcurtailing its employment force by reason of the merger of two ofits papers, and alleged that the proceeding instituted by the com-plaint was in violation of the rights guaranteed under the Firstand Fifth Amendments to the Constitution of the United States.The respondent Gannett Co. in its answer admitted certain parts ofthe complaint as to the corporate structure of the respondents, butdenied that it is engaged in commerce within the meaning of theAct, denied that it is an "employer" within the meaning of the Actwith respect to the individuals mentioned or described in the com-plaint or any other member of the Guild, denied that the Guild is a"labor organization" within the meaning of the Act, and averredthat the institution of these proceedings was' repugnant to the pro-visions of the First and Fifth Amendments to the Constitution ofthe United States, and finally asked that the complaint be dismissed.Pursuant to notice, a hearing was held at Albany, New York, onOctober 25 to 26, and December 13 to 20, 1937, and January 17 to 21,1938, before George Bokat, the Trial Examiner duly designated bythe Board.The Board, the respondents, and the Guild were repre-sented by counsel.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.At the opening of the hearing, theattorney for the Board moved to amend the complaint (a) by strik-ing the name of Frank Mahan, (b) by substituting in Paragraph 9the date "September 1935" in place of "April 1937," (c) by includ-ing two additional paragraphs which alleged "that on or about July1, 1937, the respondents did order and direct Ray Mowers and JoLeonard to perform such onerous duties which were so inferior tothe work to which they had been accustomed as to compel them onor about October 1937 to resign; that the respondents gave saidinferior assignments to said individuals because they joined andassisted the union."These three motions to amend were grantedand the Trial Examiner allowed the respondents a reasonable periodin which to file amended answers. Each of the respondents filed anamended answer in which it denied the allegations as to Ray Mowersand Jo Leonard.At the opening of the hearing the respondents moved to dismissfor lack of jurisdiction.During the hearing and at the close thereofthe motion to dismiss on jurisdictional grounds was again renewedand also the motion to dismiss on constitutional grounds as set forthin the answer of the respondents.The Trial Examiner reservedruling on these motions.At the outset of the hearing counsel for therespondentGannett Co. moved to dismiss the complaint on the THE PRESSCOMPANY,INCORPORATED633ground that the respondent Gannett Co. was not an "employer"within the meaning of the Act of those employees mentioned in thecomplaint.This motion was denied by the Trial Examiner.Hisruling is hereby affirmed for reasons hereinafter stated.2At the con-clusion of the hearing, the Board's attorney moved to amend thepleadings to conform to the proof, which motion was allowed.Theruling is hereby affirmed.During the course of the hearing theTrial Examiner made a number of rulings on other motions andobjections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 12, 1938, the Trial Examiner filed his Intermediate Report,in which he denied the respondents' motions to dismiss and foundthat the respondents had engaged in and were engaging in unfairlabor practices in that they had discriminatorily discharged Austin J.Scannell, JohnWanhope, and Henry E. Christman, but dismissedthe complaint as to Richard Jackson, John Andrews, Jo Leonard,and Ray H. Mowers.He recommended that the respondents ceaseand desist from the unfair labor practices and reinstate with backpay the employees found to have been discriminatorily discharged.On May 28, 1938, the Guild, and on June 1, 1938, each of the respond-ents filed separate exceptions to the Intermediate Report and to thevarious rulings of the Trial Examiner.On July 19, 1938, the Guildand the respondents presented oral arguments thereon before theBoard in Washington, D. C. The Board has considered the excep-tions of the respondents and of the Guild to the findings, conclusions,recommendations and rulings of the Trial Examiner, but, save forthose exceptions which are consistent with the findings, conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondent Press Co., a New York corporation with its princi-pal office and place of business at Albany, New York, is a subsidiaryof the respondent Gannett Co., engaged in the publication and dis-tribution of an afternoon newspaper in Albany, New York.All therespondent Press Co.'s outstanding common or voting stock and 50per cent of the outstanding preferred stock are owned by the respond-ent Gannett Co.The latter owns and controls a majority of thecapital or voting stock of various corporations which in turn own2 SectionI, infra. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDand publish approximately 19 newspapers 8The respondent Gan-nett Co. also owns stock in a corporation engaged in radio broad-casting.Frank E. Gannett, Frank E. Tripp, and H. W. Cruick-shank, are president, vice president, and secretary, respectively, anddirectors of each of the respondents.In his Intermediate Report the Trial Examiner found that therespondentGannett Co. was a proper respondent and that therespondent Press Co. "was not completely autonomous but rather an8According to reports and schedules filedwith the Securitiesand ExchangeCommis-sion onApril 19, 1937, the GannettCo., Inc., controlsthe followingcorporations :(a)Wholly owned SubsidiaryCompanies-Consolidated:fElmira Star-Gazette, Inc.Ithaca Journal-News, IncNorthwestern Publishing Company.The Press Co., Inc.The Saratogian, Inc.(b)ControlledCompanies-Not Consolidated :The Beacon News Co, Inc.Elmira Star-Gazette, Inc.The HartfordTimes, Incorporated.Malone Telegram, Inc.The Newburgh News Printingand Publishing Co.Ogdensburg PublishingCo, Inc.PlainfieldCourier-News Co.Utica Observer-Dispatch, Inc.W. H. E. Co., Inc.A portion of a supplement filed on September 3, 1936, to aregistration statementfiled with Securities and Exchange Commissionon June 27, 1936, by GannettCo., Inc,states : "The Company and its subsidiaries publish 18 newspapers,of which 13 are daily,1Sunday,and 4 daily and Sunday, distributed in 13 cities located inthe States ofNew York, New Jersey, Connecticutand Illinois, and operate one broadcasting station andsupply practically all the programs for another broadcasting station, both such stationsbeing locatedin New York State. Theseare as followsNew York State :Albany Knickerbocker-Press(Daily).Albany Knickerbocker-Press(Sunday).Albany Evening News.Beacon News.Newburgh News.Elmira Star-Gazette.Elmira Advertiser.Elmira Telegram(Sunday).Ithaca JournalMalone Telegram.Ogdensburg Journal.Rochester Democratand Chronicle (Daily).Rochester Democrat and Chronicle (Sunday).RochesterTimes-Union.The Saratogian.Utica Observer-Dispatch (Daily)Utica Observer-Dispatch (Sunday).Utica Daily Press.wHEC, Rochester (owned and operatedby WHEC, Ire ).WESG, studioat Elmiraoperated by Elmira Star-Gazette, Inc.Connecticut :Hartford Times.Illinois :Danville Commercial-News(Evening-average 5-day week).DanvilleCommercial-News(Saturday only).DanvilleCommercial-News(Sunday).New Jersey :Plainfield Courier-News. THE PRESS COMPANY, INCORPORATED635integral part of the parent organization and subject to its control,both as to its labor and business policy."The respondents exceptto these findings.We have found that the respondent Gannett Co. owns the votingstock of the respondent Press Co. and that the same individualsare president, vice president, and secretary, and directors of eachrespondent.In addition to the afore-mentioned stock ownership andsubstantial identity of officers and directors, the record establishesand we find that the respondent Gannett Co. directs and controls thelabor and business policies of its operating subsidiary, the respond-ent Press Co., which functions as and is an integral part of the Gan-nett newspaper chain.The respondent Gannett Co.'s direction andcontrol of the major incidents of employment of the employees hereinvolved is manifest from the activities of both respondents, morefully discussed in Section IIIinfra.The extent and character of thedirection and control exercised by the parent organization is other-wise evidenced by the proceedings at the 1937 spring conference ofeditors of the Gannett, Newspapers, held in Rochester, New York.4At this conference the management outlined for the assembled editorsits views on problems relating to labor relations, advertising, pro-duction costs, and other subjects of concern in the operation of itsnewspapers, and "Clinics" 8 or group discussions participated in bythe editors and "Central Office" 6 personnel were held.The respondents contend that each corporate entity is completelyAutonomous and direct our attention to the testimony of A. J. Mc-Donald, publisher of the respondent Press Co.'s Albany newspapersand treasurer and director of that corporation, in support of thiscontention.While McDonald asserted such autonomy in his testi-mony, the record in its entirety does not support the assertion?Section 2 (2) of the Act provides that the term "employer" as usedin the Act ". . . includes any person acting in the interest of anemployer, directly or indirectly . . ." Section 2 (1) of the Act pro-vides "The term `person' includes . . . corporations . . ."On the4 These proceedings were reported in the June 10, 1937, issue of a Gannett publicationentitled "The Bulletin"published at Rochester,New York, for executives of the Gannettnewspapers.So denominated in "The Bulletin."The respondents except to the Trial Examiner's use of this term In his IntermediateReport,yet the designation is used in "The Bulletin "I In his negotiations with the Guild with reference to an agreement covering wages,hours, and working conditions,hereinafter discussed,McDonald repeatedly disclaimedauthority to take definitive action and reiterated the necessity to take such matters upwith "Rochester."In their exceptions the respondents interpret McDonald's reference to"Rochester"to mean that McDonald was merely stating the necessity to confer with theexecutive officers of the respondent Press Co. who had their offices in Rochester, N. Y.We are not persuaded by this explanation because it Ignores the dual capacities of thepolicy-making executives who were officers of each respondent and the realities of therelationship between the respondents as otherwise evidenced. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of the unified ownership, management and control we find thatthe respondent Gannett Co. acts directly and indirectly for therespondent Press Co. and that the respondent Gannett Co. is anemployer of the employees here involved.'The respondent Press Co. owns, prints, publishes, and distributesa newspaper known as the "Knickerbocker News" each weekdayafternoon throughout the year.Prior to July 1, 1937, it publishedamorning newspaper known as the "Knickerbocker Press" sevenmornings a week and an afternoon newspaper each weekday after-noon known as the "Albany Evening News." It abandoned themorning and Sunday field on July 1, 1937, and from July 1 toAugust 1, 1937, it published a weekday afternoon newspaper only,known as the "Knickerbocker and Albany Evening News."OnAugust 1, 1937, the name of the respondent Press Co.'s one newspaperwas changed to the "Knickerbocker News."During the month of June 1937 the "Knickerbocker Press" had anaverage daily circulation of 34,001, of which 2.3 per cent was circu-lated outside the State of New York.During the same month the"Sunday Knickerbocker Press" had an average circulation of 40,333of which 3.3 per cent was circulated outside the State of New York.In June 1937 the "Albany Evening News" had an average circulationof 41,614, of which 3 per cent was circulated outside the State ofNew York. During the month of July 1937, the "KnickerbockerPress-Albany Evening News" had an average circulation of 56,789,of which 3 per cent was circulated outside the State of New York.During the month of September 1937, the "Knickerbocker News,"which was the one newspaper published by the respondent Press Co.during that month, had an average circulation of 55,875, of which1 per cent was circulated outside the State of New York.During the year ending September 1936 the "Sunday Knicker-bocker Press" had an average circulation of 48,838, of which 47,464copies were delivered in the State of New York, 413 copies in theState of Massachusetts, 895 copies in the State of Vermont, and 66copies in all other States."The daily "Knickerbocker Press," for theyear ending September 30, 1936, had an average circulation of 31,584,of which total 31,098 copies were circulated within the State of NewYork, 165 copies in the State of Massachusetts, 252 copies in the State8NationalLaborRelations Board v.Wm. Randolph Hearst, at at.(C.C.A. 9th)decidedMarch 23, 1939,102 F.(2d) 658; see alsoNationalLaborRelations Board V.Christian A. Lund,doing business as C. A. Lund Co. and Northland Ski ManufacturingCo.(C. C. A. 8th) decided May 10, 1939, 103 F. (2d) 815;National Labor RelationsBoard v. Pennsylvania Greyhound Lines, Ino.,303 U. S. 261;Consolidated Edison Co. V.National Labor RelationsBoard,305 U. S. 197.9 The circulation figures in this paragraph are based upon the Audit Bureau ofCirculation Reports. THE PRESS COMPANY, INCORPORATED637of Vermont, and 69 copies in all other States. For the same period,"Albany Evening News" had a circulation of 46,759, of which total44,953 copies were circulated in the State of New York, 122 copies inthe State of Massachusetts, 1,647 copies in the State of Vermont, and37 copies in all other States.The cost of newsprint paper, ink, and type metal represents about90 per cent of the raw material cost.The cost of newsprint paperand ink alone, depending on the market, will range from 10 per centto 30 per cent of the cost of production of the newspaper.FromJanuary 1 to July 31, 1937, the respondent Press Co. purchased5,870 000 pounds of newsprint paper of the value of $123,700.Morethan 90 per cent of this amount, in dollar value, came from millslocated in Canada.During the same period 100,000 pounds of ink,valued in excess of $3,000 was shipped to the respondent Press Co. atAlbany, New York, from Rutherford, New Jersey.The respondent Press Co. is a member of the Associated Press, acorporation engaged in the collection and interchange of informationand intelligence for publication in newspapers, both in the UnitedStates and foreign countries.This membership entitles the respond-ent Press Co. to news secured by the Associated Press from sourcesthroughout the United States and from foreign countries.The Asso-ciated Press in turn receives the exclusive use for publication of alllocal news and of certain types of news dispatches published in thepaper of the respondent Press Co. The Associated Press reports aresent to the respondent Press Co.'s editorial room and the AssociatedPress picks up reports to which it is entitled from the respondentPress Co., daily.The Associated Press' Albany office handles about180,000 words a day.Prior to July 1, 1937, respondent Press Co.took about half of that report.The Albany office of the AssociatedPress sends out about 36,000 words a day, about 200 or 300 of whichusually are taken from material furnished by the respondent PressCo.In addition to the material interchanged with the AssociatedPress, a great many of the respondent Press Co.'s daily features,such as syndicated articles and comic strips originated in sourcesoutside of New York State.Between June 1, 1937, and June 30, 1937, J. P. McKinney and Son,New York City, handled 22.05 per cent of the total advertising ofthe "Knickerbocker Press" and "Albany Evening News," 28.81 percent of which was paid for by agents and advertisers outside of theState of New York. The remaining advertising not handled byJ. P. McKinney and Son was local.The respondent Press Co. employed 514 employees prior to July 1,1937, and 356 employees subsequent to that date. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDTri-City Newspaper Guild of Albany, Troy and Schenectady, NewYork, is a labor organization affiliated with the Committee for In-dustrialOrganization, admitting to membership all employees ofnewspapers published in the cities of Albany, Troy, and Schenectadyengaged in editorial work, except supervisory employees.III. THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesThe Guild was organized among the respondent Press Co.'s em-ployees either late in 1933 or early 1934.Between the date of theGuild's organization and 1936 there were conferences between themanagement and the Guild but no collective contract was sought.In March 1936 the Guild presented to the respondent Press Co. aproposed, contract relating to all editorial department employees.Negotiations on the proposed contract continued from March 1936,untilFebruary 1937. In these conferences the management wasrepresented by the publisher, first Arthur D. Hecox, and then hissuccessor, A. J. McDonald, by B. J. Lewis, the editorial director, andby M. V. Atwood, known as the associate director of the Gannettnewspapers, who came from Rochester for several of the conferences.At each conference in which he participated, McDonald informed theGuild committee that he had no power to reach a final agreementwith the Guild, but that if any tentative agreement was reached hewould recommend it to "Rochester" for final approval.On Febru-ary 11, 1937, a tentative agreement on certain points concerningwages, hours, and working conditions was reached with McDonald,who stated that he would recommend it to "Rochester."On February 27, 1937, McDonald met with the Guild committeeand without any reference to the tentative agreement of February 11,submitted to the Guild a proposed statement of policy to be placed ona bulletin board.There was practically no similarity between theterms of this proposed statement of policy 10 and the tentative agree-ment of February 11.The proposed statement was approximately thesame in form and substance as a bulletin-board statement to which theGuild had agreed with the Hearst newspaper in Albany at about thesame time.On March 2, 1937, the Guild rejected McDonald's pro-posal and submitted new demands, including a demand for a closed10 The first paragraph of this statement reads as follows :The following is a statement of the employment policy of the Press Co. for newsand feature departments.This is not a contract but it is a policy in operation onthese papers,reached in conferences with the negotiating committee of the Tri-CityNewspaper GuildIt will be continued for one year and as long as economic condi-tions justify thereafter. THE PRESS COMPANY, INCORPORATED639shop, together with a written protest which said in part, "the Guildnow recognizes that the Press Co. tactic has been to `stall' the Guilduntil agreement was reached between the Guild and the oppositionpaper in Albany; and then to concede the Guild only as much as theopposition agreement made necessary," and furthermore, "the Guildhas evidence of numerous examples of vicious efforts to destroy theGuild in the Press Co. and to intimidate its members."A copy of theprotest was mailed to both Gannett and Atwood in Rochester, NewYork.At the same time the Guild passed a provisional strike resolu-tion setting the deadline for a favorable reply from the managementforMarch 7, 1937.On March 2, 1937, the Guild sent telegrams toGannett and Atwood in Rochester, informing them that a crisis hadbeen reached in the negotiations and that a meeting with a qualifiedrepresentative was necessary.On March 6, 1937, the Guild's repre-sentatives met with Cruickshank, the secretary of each of the respond-ents.The Guild committee informed Cruickshank of the negotia-tions that had taken place over the past year and accused the man-agement of persistent attempts 'at intimidation of its members.Thecommittee also informed Cruickshank that Lewis had recently hiredseveral new employees and accused him of hiring those employees withthe understanding that membership in the Guild was frowned upon.Cruickshank replied that Gannett had no knowledge of any such in-timidation and gave his word that the alleged intimidation would stop.He stated that he could not agree to the Guild demand for a closedshop, but that if this demand were waived, a settlement could bereached.As the result of Cruickshank's assurance, the. Guild agreedto waive the closed-shop demand, provided that the respondent wouldcommunicate in writing with the three recently employed people, toassure them that they were free to join the Guild as far as the manage-ment was concerned, and that membership in the Guild would notinterferewith their future advancement.On March 8, 1937, theGuild committee met with Cruickshank and McDonald, and the latteragreed to send the letters.On March 8, 1937, the respondent postedon a bulletin board a statement of policy signed by McDonald as towages and working conditions to be effective for a year.This state-ment of policy contained substantially the same substantive provi-sions included in the Guild's tentative agreement with McDonald onFebruary 11.B. Interference, restraint, and coercionThe record leaves no doubt of the respondents' hostility and activeopposition to the unionization of their editorial employees.Thishostility and opposition was manifested openly in the statements and 640DECISIONSOF NATIONALLABOR RELATIONS BOARDacts of Byron J. Lewis, the respondent Press Co.'s editorial director,who was the official in direct charge of the editorial department em-ployees.Soon after Lewis became associated with the Albany officeof the respondent Press Co., he called individual members of the staffto his desk to inquire as to their background.Wanhope, one of theindividuals named in the complaint, was called, and after a short con-versation, the Guild became the topic of discussion.Lewis told Wan-hope he knew of Wanhope's connection with the Guild and asked whythey had it (the Guild) and what was the need of it. Lewis statedthat newspapermen could get more without the Guild; that Gannettwas a fine man; that publishers generally take care of their people verywell; that there was no need for newspapermen to organize and forma labor union.He (Lewis) likened the Guild to the hod carriers andbricklayers, and stated that he did not think that professional menshould stoop as low as to organize a labor union. During the period ofthe Guild negotiations for a contract, Lewis continually protestedthat he could not run an editorial room and have a Guild there.11 Onone occasion he stated to Mowers, another individual named in thecomplaint, that " `Rochester' has cut off my money because of the activi-ties of that God-damned labor union."After consummation of theagreement between the respondent Press Co. and the Guild, he statedto Scannell, another individual named in the 'complaint, "The God-damned labor union is wrecking this newspaper."B. J. Lewis was not produced by the respondents to testify and theforegoing statements attributed to him stand uncontroverted on therecord.The respondents except to the Trial Examiner's failure to findthe specific circumstances surrounding each of the above-mentionedstatements.We have considered the evidence to which our attentionis directed by the exceptions and find that it does not alter in anyinstance the coercive character or effect of Lewis' anti-union state-ments.We find that by those statements the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed under Section 7 of the Act.The Rochester office was kept currently advised by Lewis of theGuild's activities and plans, and of the actions of individual Guildmembers.Alice Raymond, who was secretary to Lewis and who typedletters that he sent to Rochester, mostly to Atwood, testified in part asfollows :Q. Do you know when the Guild would have its meetings?A. Usually on Sunday.Q.When would you get dictation about the Guild meeting?A. Usually on Monday.11 Lewis' attitude toward the Guild is further revealed by the fact that in a conversa-tionwithHyde, former managing editor of the respondents'Albany papers, Lewisalluded to members of the Guild as "Guild rats." THE PRESS COMPANY, INCORPORATED641Q.What would be the general nature of the dictation about theGuild meetings?-A. Relating to what went on at the meetings and what theGuild was planning.Q.Were names mentioned of particular members who took partin the meeting?A. As I recall, yes.She further testified that active Guild members, such as Janet Scott,Wanhope, and Scannell, were frequently mentioned in these letters.Information that Robert McCain, a new employee in the editorialdepartment, would not become a member of the Guild, wasconsideredby Lewis as entitled to special comment in a letter to "Rochester."The respondent offered no evidence to rebut Alice Raymond's testi-mony, but objected to its receipt and moved to strike it on the groundthat it constituted an improper disclosure of the contentsof privatepapers violative of the guarantees of the Fourth Amendment.Thedictation which Lewisgaveto his secretary does not fall within anyrecognized category of privilegedcommunications and there was noinfringement of constitutionalguaranteesin the receipt of thisevidence.The record does not disclose the method by which Lewis securedhis information concerning the Guild which was the subject of hisMonday report to "Rochester."The respondentsassert intheir ex-ceptions that the Trial Examiner disregarded evidence "which over-whelmingly disproves any surveillance of the Guild by Lewis oranyone else."The evidence referred to establishes that Guild mat-terswere frequently discussed among employees about the officewithout effort at concealment.We are not persuaded that suchevidence has any probative force with respect to the method Lewisused to obtain his information concerning Guild activities.On thecontrary, the complete evidence on the point negatives any inferencethat Lewis' information was obtained through casual office conversa-tions accidently overheard.12Furthermore, the fact that Lewis' re-12 For instance,the testimony cited in support of the respondents exceptions on thispoint included the following :Charles Young,a non-Guild employee,who testified that he had heard conversations inthe office about Guild meetings before and after they took place, stated on cross-examination :Q. From the nature of their conversation,could you relate what went on at Guildmeetings?A. I could not.H. B. Kraft testified that he frequently talked over Guild meetings with other Guildmembers but stated that his desk was about 20 feet from Lewis' desk and that therewere about 20 typewriters in the room used in relays.White, upon whom the respondents also relied, testified in part :Q. Did you ever speak about what went on at Guild meetings when Mr. Lewis waspresent?A.When he was in the room,but not in his hearing,to my knowledge. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDports usually were written on Monday morning, following a Sundaymeeting of the Guild, and the fact that his reports to "Rochester"were relatively detailed in nature, convince us that his knowledge ofGuild activities was obtained by espionage rather than through for-tuitous circumstances.Finally, Lewis, who was in the best positionto explain the method by which he obtained this information, did nottestify.We find that the respondents have kept under surveillancethe meetings of the Guild and the activities of its members and havethereby interfered with, restrained, and coerced their employees inthe exercise of the rights guaranteed in Section 7 of the Act.C. The dischargesEvents leading up to the mergerOn June 22, 1937, negotiations instituted in May 1937 were re-newed between the respondents and the Hearst Newspapers whichresulted in the respondent Press Co. abandoning the morning andSunday field by the sale of the "Knickerbocker Press" circulationlists to the Hearst Newspapers and in turn the respondent Press Co.purchased from the Hearst interests the evening circulation lists ofthe "Albany Times Union" which took over the morning and Sun-day field formerly served by the "Knickerbocker Press."On June25, 1937,McDonald informed the department heads of the re-spondent Press Co.'s papers of the decision reached with Hearst andinstructed them "to select an adequate staff from the people bestqualified to serve their needs from the combined staffs of the two orthree papers." 13The number of employees to be retained was notlimited by McDonald but a list of those retained was to be submittedto him for his approval. It was Byron J. Lewis, editorial director,who made the selection of the employees to be retained in the edi-torialdepartment, although Atwood 14 collaborated with him tosomeextent.About midnight of June 29, 1937, a notice was posted on the bulle-tin boards of the abandonment of the "Knickerbocker Press" settingforth thenamesof the employees retained.Of approximately 74editorial employees,29 weredismissed and 45 retained.Of the 29dismissed, 27 were members of the Guild, 6 being officers; of the 45retained11 were not members of the Guild.On June 30, 1937, theGuild,as a resultof the merger and dismissals, passed a strike resolu-tion conditioned upon action on certain demands including a demandfor reinstatement or placement of Guild members with other Gannett'The Sunday edition was usually referred to as a separate paper.'4Publisher McDonald stated that Atwood was not employed by the respondent PressCo., but that he "assumed"Atwood was employed by the respondent Gannett Co. THE PRESS COMPANY, INCORPORATED643alewspdpers.Thesedemands weresubmitted to the respondents.McDonald informed the Guild that he,had no authorityto, answerits demands in any way, but that he would have to take the matter upwith "Rochester."The Guild committee informed McDonald "thatthe persons discharged were selectedin an effort onthe part of the-managementto destroy the leadership of the Guild."There were,further negotiations between the respondents and the Guild withrespect to the latter's demands, but no settlement was reached.Theparties agreed upon the intervention of a mediator of the New YorkState Department of Labor, but the Guild refused to submit thealleged discriminatory discharges to mediation, maintaining thatjurisdiction over that matter properly rested with the Board, and theprojected arbitration was abandoned.The Guild filed the, chargesin, this proceeding with the Board.,Thereis nodispute that the merger of the respondents' newspapersnecessitated a reduction in staff.The one issue to be decided in con--nection with the alleged discriminatory discharges is whether or notthe union membership and activities of the individuals named in thecomplaint were a factor in their selection for dismissal.Before ex-amining the facts involved in eachcase,we shall first discuss certainmaterial considerations applicable to all of them.First, the selection of the persons to be discharged was delegated toB. J. Lewis, who was, as we have found, actively opposed to the Guild.15Moreover, the duty of selection was committed to Lewis despite therespondents' full knowledge of Lewis' Guild animus, which had beenthe subject of previous complaint by the Guild.Second, by reason ofhis surveillance of Guild activities, Lewis was thoroughly acquainted,not only with the Guild membership, but also with the degree of par-ticipation of the individual members and their relative importance inthe affairsof theorganization.Third, in the selection as made, 27of the 29 employees dismissed were Guild members, including 6 ofits 9 officers.All of those named in the complaint were active mem-bersof and officeholders in the Guild.Fourth, although the dutyof selecting the restricted staff devolved on Lewis alone,- and healone was ina position to testify as to the basis upon which his selec-15 The respondents in their exceptions question the failure of the Trial Examiner toreport the negative testimony of many witnesses.For example,Flood,Jackson,Mohan,graft, and other Guild members testified that their Guild membership had not resultedin disciimination;other witnesses testified that they had never heard of anyone beingdischarged for Guild membership,that Lewis had never attempted to influence anyemployee,and that he had never discharged anyone because of Guild activities.Thisnegative testimony does not change in any wise our conclusions with respect to Lewis'animus toward the Guild established,as we have found, by uncontroverted evidence ofhis direct and flagrant interference with the respondents'employees'exercise of theirrights under Section 7 of the Act19 Atwood who collaboi ated with Lewis in his selections to an undisclosed extent, didmot testify. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was made, he was not offered as a witness and the natural infer-ence to be' drawn from his known bias against the Guild and the exces-sive proportion of Guild members selected for dismissal was allowedto stand without contradiction.The respondents contend that the selections were made on the'basis of the management's judgment of the fitness and ability of thepersons involved.This contention becomes meaningless because therespondents did not elect to specify their asserted basis for judgmentof the relative fitness and ability of the individuals involved and thusforeclosed any objective test of the alleged criteria used."The complaint, as amended in the course of the hearing before theTrial Examiner, alleged the discriminatory discharge of Austin J.Scannell, JohnWanhope, Henry Christman, Richard Jackson andJohn Andrews, and discriminatory treatment of two others, to wit,Ray Mowers, and Jo Leonard, resulting in their resignation fromthe respondents' employ.The Trial Examiner found that chargesof unfair labor practice were sustained as to Scannell, Wanhope, andChristman, and recommended dismissal of the complaint as to Jack-son, Andrews, Leonard, and Mowers.No exceptions have been takento the Trial Examiner's findings as to Jackson and Leonard, whichare hereby affirmed without further opinion.We shall now proceedto a consideration of the facts involved in the discharge of the remain-ing individuals named in the complaint.Austin J. Scannellwas first hired by the respondent Press Co. in1923, as a rewrite man at $35 a week.He left Albany after severalmonths' employment, returning as city editor of the "KnickerbockerPress" at $50 a week.After several increases in salary he was trans-ferred to the same position with the "Albany Evening News," a paperof larger circulation, at a further increase in salary. In April orMay 1935, he became news editor, his salary again being increased,this time to $75 a week.During 1935, Scannell, who was a chartermember of the Guild, was elected president and thereafter continuedas one of its most active members. In January 1936, he was againmade city editor of the "Albany Evening News." About May 1, 1937,he was transferred to the city-editorship of the "KnickerbockerPress," the less profitable of the respondent Press Co.'s newspapers,then operating on a restricted budget with a limited personnel.Thetransfer was later explained as an effort to bolster the staff of the"Knickerbocker Press."At the time of the merger Scannell was14 In its exceptions,the respondent Press Co. states :"This respondent excepts to the inference of the Trial Examiner that it was requiredto lay before the National Labor Relations Board the basis upon which it selected oneman as against the other in the situation which existed on June 30,1937, when it had'tomake a number of discharges in its editorial department."The respondent Gannett Co. adopted this exception in its exceptions. THE PRESS COMPANY, INCORPORATED645laid off.The city-editorship of the combined remaining newspaperwas given to Jerome Walker, a non-member of the Guild, whomScannell had replaced as city editor of the "Knickerbocker Press"when transferred in May in order to bolster the staff of that paper.We find that Scannell was discharged on June 30, 1937, and there-after refused reinstatement because of his union membership andactivity.John Wanhopewas hired as a reporter in January 1929, at asalary of $55 to $60 a week. At the time of his discharge he had had23 years of experience and was getting $70 a week, which was abovethe average pay of employees in his department.Wanhope was afeature writer whose work had received frequent editorial praise andhad been publicly commended by Lewis himself. In May or June1937Wanhope was transferred to the "Knickerbocker Press," inorder, according to Lewis, to strengthen the staff.At the same timeRobert McCain, a recent employee whose refusal to join the Guildhad been made the subject of a communication from Lewis to"Rochester," was transferred from the "Knickerbocker Press" to the"Albany Evening News."Wanhope was the first president of theGuild and later continued as an active member.At the time of themerger in June 1937, Wanhope, the seasoned reporter, was dis-charged, while McCain, a recent employee, who had been withdrawnfrom the "Knickerbocker Press" when the staff of that paper neededstrengthening, was retained in the respondents' employ.We find that John Wanhope was discharged on June 30, 1937, andthereafter refused reinstatement because of his union membershipand activity.Henry E. Christmanwas hired as a reporter in 1928, at $25 a week,and in 1936 was receiving $35 a week. As a result of the Guildagreement his salary was raised to $40.Christman was a chartermember of the Guild, was active on many committees and had beenelected chairman of the "Albany Evening News" unit of the Guildfor the year 1937.His wife, Zoe Fales, who worked for the Hearstpaper in Albany, was president of the Guild during the same year.Christman was among those laid off at the time of the June merger.His duties were taken over in the main by Julius Heller.Hellerhad been expelled by the Guild in 1936 for non-payment of dues, andhad actively opposed the Guild while in charge of the respondents'Troy office.He was transferred to Albany shortly before the mergerand was retained in the respondents' employ thereafter.We find that the Guild activities of Zoe Fales, Christman's wife,were an important factor in his discharge.Fales was an active par-ticipant in representing the Guild both in negotiations with the re-spondents for an agreement and in the presentation of grievances187930-39-vol. 13-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt one of the conferences during negotiations for a Guild agree-ment, in discussing the Guild demand for an increase in wages, itwas to Fales that Lewis made the statement "that he would haveto fire a lot of people if that wage agreement was allowed" givingas an example the men on the copy desk. Christman worked on thecopy desk.Considering the proven anti-union bias on the part ofLewis, and his disposition to replace Guild members with non-members as demonstrated in the cases of Scannell and Wanhopejust discussed, the replacement of Christman, an employee of 9years' standing in Albany, by Heller, transferred from Troy almostimmediately before the merger, is too equivocal to be accepted as ingood faith.We find that Christman was discharged on June 30, 1937, andthereafter refused reinstatement because of his union membershipand activity.John T. Andrewswas hired in April 1934, as a sports writer, at$30 a week, and received two increases in pay, earning $40 a weekat the time of the merger.The sports department consisted ofYoung, sports editor, Flood, Danforth; and Andrews, all of whomwere Guild members, and Davidson, a non-member, who had beenemployed by the respondent Press Co. in January 1937.At thetime of the merger Young, Flood, and Danforth were retained inthe sports department, Davidson was assigned to the copy desk, andAndrews was laid off.Andrews' duties were taken over by Flood,a Guild member with greater seniority.The only question as todiscrimination arises with reference to the selection of Davidsonrather than Andrews for the copy desk.While Andrews had greaterseniority in the sports department, Davidson had more copy-deskexperience.Andrews was offered a copy-desk position on a Gannettnewspaper in Rochester which he declined in favor of a sports-writing job in Syracuse.We find that Andrews was not discharged because of his unionmembership and activity.Ray A. Mowerswas hired by the respondent Press Co. in January1928, as a rewrite man and reporter, at a salary of $45 a week.Hehad had 20 years' prior experience.Two subsequent raises broughthis salary at the time of the merger to $55 a week. Both as a rewriteman and as a feature-story writer Mowers was considered one of theablestmen in his department. Just prior to the merger he wasengaged in handling "features" and "rewrites" together with hisduties as music editor with the "Sunday Knickerbocker Press" andmusic commentator for the "Knickerbocker News."He was retainedafter the merger but the character of his assignments was changedfrom handling important news stories to routine work on obituaries, THE PRESS COMPANY, INCORPORATED647the school page, and similar material, and to the preparation anddelivery of two news broadcasts daily.The work assigned him wasof a character commonly entrusted to young, inexperienced reportersand represented a professional demotion.Mowers was a charter member of the Guild and active in its af-fairs.After the merger, on or about October 1, 1937, he was madetemporary chairman of the Guild unit.At approximately the sametime Walker, the city editor, informed him that Lewis wanted himto take over the school page that year. In view of Mowers' previousexperience and satisfactory record, the material alteration in hisduties can be assigned only to an intent to demean his services andinduce his resignation.The effort was successful and Mowersresigned in disgust at the end of October 1937.We find that Mowers' resignation was induced by the respondents'discriminatory treatment of him because of his union membershipand activity and amounted to a constructive discharge.,,,We find that by discharging and refusing to reinstate Austin J.Scannell, John Wanhope and Henry Christman, the respondents dis-criminated with respect to their hire and tenure of employment, andby altering the duties of Ray Mowers to demean his services and bydischarging him, the respondents discriminated with respect to histerms, conditions, and tenure of employment, thereby discouragingmembership in the Guild, and interfering with, restraining, andcoercing their employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondentsdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we will order each of them to cease and desist therefromand to take certain affirmative action designed to effectuate the poli-cies of the Act and to restore as nearly as possible the conditionwhich existed prior to the,commission of the unfair labor practices.isMatter of Clover Fork Coal CompanyandDistrict 19, United Mine Workers of America,4N.L R. B 202,enforced inClover Fork Coal Company v. National Labor RelationsBoard,97 F. (2d) 331(C. C. A. 0th,1938) ;Matter of Waggoner Refining Company, etc.andInternational Associationof Ott Field,Gas Well, andRefineryWorkers of America,6 N. L. R.B. 731. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that Austin J. Scannell, John Wanhope, and HenryE. Christman were discharged on June 30, 1937, and Raymond H.Mowers ceased his employment about the end of October 1937 asa consequence of the respondents' unfair labor practices.We shall,therefore, order the respondents to offer them reinstatement to theirformer or substantially equivalent positions prior to the discrimina-tion against them with back pay.The offer of reinstatement shallbewithout prejudice to their seniority and other rights andprivileges.The respondents will be required to pay Austin J. Scannell, JohnWanhope, and Henry E. Christman, an amount equal to that whicheach of them would have earned as wages during the period fromthe date of his discharge to the date of his offer of reinstatement,less hisnet earnings19during that period, and less any severance paywhich might have been given to him. Since the Trial Examiner didnot find in his Intermediate Report that RaymondH. Mowers wasdiscriminatorily discharged, the respondents could not have beenexpected to reinstate Mowers after they received the IntermediateReport (dated May 10, 1938) and therefore should not be requiredto pay back pay from that time to the date of this Decision.20Accordingly, we will require the respondents to pay Raymond H.Mowers an amount equal to that which he would have earned aswages during the period from the date of his discharge from therespondents' employ to the date of the Intermediate Report, May 10,1938, and from the date of this Decision to the date of his offerof reinstatement,lesshis net earnings 21 during those periods and lessany severance pay which may have been given to him.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLIISIONS OF LAW1.The respondent, Gannett Co. is an "employer" of the employeeshere involved within the meaning of Section 2 (2) of the Act.19 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmer", Lumber and Sawmill Workers Union,Local2590,8N. L. R.B. 440.Moniesreceived for work performed upon Federal, State,county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal,or other govern-ment or governments which supplied the funds for said work-relief projects.20Matter of E. R. H'affeifinger Company, Inc.andUnitedWall Paper Crafts of NorthAmerica, LocalNo. 6, 1 N. L. R.B. 760;Matter of Mann Edge Tool CompanyandFederalLabor Union No.18779, 1 N. L. R.B. 977.21 See footnote 19,supra. THE PRESS COMPANY, INCORPORATED6492.Tri-City Newspaper Guild of Albany, Troy, and Schenectady,New York, affiliated with the Committee for Industrial Organiza-tion, is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-ticeswithin the meaning of Section 8 (1) of the Act.4.By discriminating against Austin J. Scannell, John Wanhope,and Henry E. Christman in regard to their hire and tenure ofemployment, and against Raymond H. Mowers in regard to his terms,conditions, and tenure of employment and thereby discouragingmembership in the Tri-City Newspaper Guild of Albany, Troy, andSchenectady, New York, the respondents have engaged in and areengaging in unfair labor practices within the meaning of Section8 (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondents have not engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act with respect toRichard Jackson, John Andrews, and Jo Leonard.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondents The Press Co., Inc., and The Gannett Co., Inc., andtheir officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Tri-City Newspaper Guildof Albany, Troy, and Schenectady, New York, or any other labororganization of their employees, by discharging or refusing to rein-state any of their employees, or in any other manner discriminatingin regard to their hire and tenure of employment or any term orcondition of employment;(b) In any manner exercising surveillance over the meetings ormeeting places of the Tri-City Newspaper Guild or the union activi-ties of their employees ;(c) In any manner interfering with, restraining, or coercing theiremployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Austin J. Scannell, John Wanhope, Henry E. Christ-man, and Raymond H. Mowers immediate and full reinstatement totheir former or substantially equivalent positions prior to the re-spondents discrimination against them without prejudice to theirseniority and other rights and privileges;(b)Make whole Austin J. Scannell, John Wanhope, and Henry E.Christman, for any loss of pay they may have suffered by reason oftheir discharge by payment to each of them, respectively, of a sumof money equal to that which he would have earned as wages duringthe period from the date of his discharge to the date of the offer ofreinstatement, less his net earnings 22 and less any severance paywhich might have been given to him; deducting, however, from saidnet earnings, monies received by him during said period for workperformed upon Federal, State, county, municipal, or other work-relief projects; and pay over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-reliefprojects;(c)Make whole Raymond H. Mowers for any loss of pay he mayhavesuffered by reason of the discrimination against him by paymentto him of a sum of money equal to that which he would have earnedas wages during the period from the date of his discharge at the endof October 1937 until May 10,1938, and from the date ofthis Orderto the date of theofferof reinstatement,lesshis netearnings 22 duringthose periods,deducting,however, from said net earnings,moniesreceivedby him duringsaid period for work performed upon Federal,State,county, municipal, or other work-relief projects;and pay overthe amount so deducted to the appropriate fiscal agency of the Fed-eral,State, county, municipal, or other governmentor governmentswhich suppliedthe funds for said work-relief projects;(d) Post immediatelyin conspicuous places in the editorial depart-ment of therespondents'Albany plant,a notice stating(1) that therespondents will cease and desist as provided in paragraphs 1 (a),(b), and (c) of this Order; (2) that employees are free to remain orbecome membersof the Tri-CityNewspaperGuild of Albany, Troyand Schenectady, New York, and that the respondents will not dis-criminate against any employee because of such membership; and (3)maintainsuch notices for a period of at least sixty (60) days from thedateof posting;0 Seefootnote 19,8upra. THE PRESSCOMPANY,INCORPORATED651(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the re-spondents have taken to comply herewith.AND ITis FURTHER ow m=that the allegations of the complaintthat the respondents have engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to RichardJackson, John Andrews, and Jo Leonard be, and they hereby are,dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.